Name: Commission Regulation (EC) No 2097/97 of 24 October 1997 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 L 292/22 EN Official Journal of the European Communities 25. 10 . 97 COMMISSION REGULATION (EC) No 2097/97 of 24 October 1997 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 13 (3) thereof, Whereas examination of the balance sheet shows that exportable amounts of rice are currently held by pro ­ ducers; whereas this situation could affect the normal development of producer prices during the 1997/98 marketing year, Whereas, in order to remedy this situation , it is appro ­ priate to make use of export refunds to zones which may be supplied by the Community; whereas the special situ ­ ation of the rice market makes it necessary to limit the quantities of rice benefiting from the refunds, and there ­ fore to apply Article 13 of Regulation (EC) No 3072/95 enabling the amount of refund to be fixed by tendering procedure; Whereas it should be stated that the provisions of Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice ( 2), as last amended by Regulation (EC) No 299/95 (3), apply to this invitation to tender; Whereas, in order to avoid disturbances on the markets of the producing countries, the markets of destination should be limited to Zones I to VI and Zone VIII, excluding Guyana, Madagascar and Suriname, noted in the Annex to Commission Regulation (EEC) No 2145/92 (4), as amended by Regulation (EC) No 3304/94 J5); Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , Regulation (EC) No 3072/95, for Zones I to VI and Zone VIII excluding Guyana, Madagascar and Suriname, as specified in the Annex to Regulation (EEC) No 2145/92. 2 . The invitation to tender shall be open until 25 June 1998 . During that period weekly invitations to tender shall be issued and the date for submission of tenders shall be determined in the notice of invitation to tender. 3 . The invitation to tender shall take place in accord ­ ance with the provisions of Regulation (EEC) No 584/75 and with the following provisions. Article 2 A tender shall be admissible only if it covers a quantity for export of at least 50 tonnes but not more than 3 000 tonnes . Article 3 The security referred to in Article 3 of Regulation (EEC) No 584/75 shall be ECU 20 per tonne . Article 4 1 . Notwithstanding the provisions of Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (6), export licences issued within this invitation to tender shall , for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted . 2. The licences shall be valid from their date of issue , within the meaning of paragraph 1 , until the end of the fourth month following. Article 5 Tenders submitted must reach the Commission through the Member States not later than one and a half hours after expiry of the time limit for weekly submission of tenders as laid down in the notice of invitation to tender . They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, the Member States shall inform the Commission accordingly within the same time limit as that given in the above subparagraph . Article 6 The time set for submitting tenders shall be Belgian time . HAS ADOPTED THIS REGULATION: Article 1 1 . An invitation to tender is hereby opened, for the refund on export of wholly milled long grain rice falling within CN code 1006 30 67 referred to in Article 13 of (') OJ L 329 , 30 . 12 . 1995, p . 18 . 2 OJ L 61 , 7 . 3 . 1975, p . 25 . (  ') OJ L 35, 15 . 2 . 1995, p. 8 . (&lt;) OJ L 214, 30 . 7 . 1992, p . 20 . 0 OJ L 341 , 30 . 12 . 1994, p . 48 . ( h) OJ L 331 , 2 . 12. 1988 , p . 1 . 25. 10 . 97 EN Official Journal of the European Communities L 292/23 Article 7 1 . On the basis of tenders submitted, the Commission shall decide in accordance with the procedure referred to in Article 22 of Regulation (EC) No 3072/95:  either to fix a maximum export refund, taking account of the criteria laid down in Article 13 of Regulation (EC) No 3072/95,  or not to take any action on the tenders . 2. Where a maximum export refund is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum export refund level . Article 8 The time limit for submission of tenders for the first partial invitation to tender shall expire on 6 November 1997 at 10 a.m . The final date for submission of tenders is hereby fixed at 25 June 1998 . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission L 292/24 EN Official Journal of the European Communities 25 . 10 . 97 ANNEX Weekly invitation to tender for the refund on export of wholly milled long grain rice to certain third countries (Closing date for the submission of tenders (date/time)) 1 2 3 Serial number Quantities Amount of export refund of tenderers in tonnes in ecu per tonne 1 2 3 4 5 etc.